 
Exhibit 10.18 (b)
 
AMENDMENT TO EMPLOYMENT AGREEMENT


 
AMENDATORY AGREEMENT made this 8th day of February, 2011, by and between MAGLA
PRODUCTS, L.L.C., a New Jersey limited liability company ("Magla Products") and
ALISON CARPINELLO ("Employee"),

 
RECITALS:
 
                         WHEREAS:
 
(1) Magla Products and Employee entered into an employment agreement on June 20,
2009 ("Employment Agreement"); and

 
(2) Magla Products is entering into a transaction with. Magla International,
L.L.C. ("Magla International") whereby Magla Products is transferring certain of
its operating assets to Magla International and Magla International is assuming
certain of Magla Products' liabilities in consideration for all of the
membership interests of Magla International and in connection therewith, Magla
International will operate the business previously operated by Magla Products;
and

 
                                (3) Ads in Motion, Inc., is the sole member of
Magla International,

 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 
(1) Paragraph 3(a) of the Employment Agreement is amended by adding the
following sentence at the end: "Employee shall also serve as Chief Financial
Officer and Vice President of Ads in Motion, Inc., without any additional
compensation, unless Ads in Motion, Inc. agrees otherwise."

 
(2) The Employment Agreement is also amended in order that the term: "Magla"
refers to Magla International and not Magla Products as of the date hereof in
order that Magla International shall be the employer of Employee.
 
(3) The "RECITALS" set forth above are incorporated into this amendment and made
a part hereof.

 
(4) Except as herein modified, the Employment Agreement is in all other respects
ratified and confirmed.

 
IN WITNESS WHEREOF, the parties have duly executed this employment agreement the
day and year first above written.
 

MAGLA INTERNATIONAL, L.L.C.    MAGLA PRODUCTS, L.L.C.   "Magla International"   
"Magla Products"               By: 
/s/ Jordan Glatt
  By:
/s/ Jordan Glatt
   
Jordan Glatt, President and
   
 Jordan Glatt, President
   
Chief Executive Officer
   
 
          /s/ Alison Carpinello           Alison Carpinello - "Employee"  

                                                            
 
 

--------------------------------------------------------------------------------

 